Fourth Court of Appeals
                                        San Antonio, Texas
                                   MEMORANDUM OPINION
                                           No. 04-19-00733-CR

                                Michael Kenneth MITCHELL-GREEN,
                                              Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 379th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2018CR11124
                               Honorable Ron Rangel, Judge Presiding

PER CURIAM

Sitting:           Sandee Bryan Marion, Chief Justice
                   Rebeca C. Martinez, Justice
                   Liza A. Rodriguez, Justice

Delivered and Filed: January 2, 2020

DISMISSED

           The trial court’s certification in this appeal states that “this criminal case is a plea-bargain

case, and the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate

Procedure provides that an appeal “must be dismissed if a certification that shows the defendant

has the right of appeal has not been made part of the record under these rules.” TEX. R. APP. P.

25.2(d). The clerk’s record contains a written plea bargain, and the punishment assessed did not

exceed the punishment recommended by the prosecutor and agreed to by the defendant; therefore,

the clerk’s record supports the trial court’s certification that defendant has no right of appeal. See
                                                                                       04-19-00773-CR


TEX. R. APP. P. 25.2(a)(2). In addition, appellant’s counsel has filed a letter in which he states that

he reviewed the clerk’s record and found no right of appeal for appellant. In light of the record

presented, we conclude that the trial court’s certification correctly asserts that the defendant has

no right of appeal; therefore, Rule 25.2(d) requires this court to dismiss this appeal. TEX. R. APP.

P. 25.2(d). Accordingly, the appeal is dismissed. See TEX. R. APP. P. 25.2(d).

                                                   PER CURIAM

DO NOT PUBLISH




                                                 -2-